   Case 1:19-cv-02381-LTB-MEH Document 89-5 Filed 04/20/20 USDC Colorado Page 1 of 1




Begin forwarded message:

       From: Nancy Loving <nycloving@gmail.com>
       Date: 7/6/2016
       To: bcharnoff@gmail.com,"wcharnoff@icloud.com" <wcharnoff@icloud.com>
       Subject: Garde Paintings

       Hi Brande and Wally,

       Here is a new catalogue that I have created for you both. It is comprised of just the art that you were
       most interested in. You will be receiving a link in email to our dropbox folder tomorrow that will allow
       you to view each individual piece in high resolution. Due to orientation limitations some rotating may be
       necessary for a few of the paintings. Please let me know if you have any trouble opening these images.

       The catalogue reflects the retail prices as set with the Garde Family. I have flexibility, depending on the
       painting, and I am confident that we can work out a pricing structure for your selection of Garde art that
       you will be comfortable with.

       Please feel free to contact me with any questions or thoughts. Let’s schedule a time over the weekend
       or early next week to discuss your trip to New York. Looking forward to spending some time with you
       both in NYC - as we had a great time in Boulder and many laughs at the St. Julian!

       Best,
       Nancy




       Nancy Loving
       Director ArtSuite Gallery
       ArtPort LLC
       New York, NY 10006
       917.703.7172
       www.artsuiteny.com



                                                                                      EXHIBIT 4



                                                            1
